Exhibit 10.1 EXECUTION COPY Published CUSIP Number: 19933MAC7 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 31, 2009 among COLUMBUS MCKINNON CORPORATION and CERTAIN SUBSIDIARIES, as Borrowers, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto, RBS CITIZENS, NATIONAL ASSOCIATION, as Documentation Agent BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES, INC. as Joint Lead Arrangers and Joint Book Managers DB1/64034345.11 ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 2 1.01. Defined Terms 2 1.02. Other Interpretive Provisions 31 1.03. Accounting Terms 31 1.04. Rounding 32 1.05. Exchange Rates; Currency Equivalents 32 1.06. Additional Alternative Currencies 32 1.07. Change of Currency 33 1.08. Times of Day 34 1.09. Letter of Credit Amounts 34 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 34 2.01. Committed Loans 34 2.02. Borrowings, Conversions and Continuations of Committed Loans 35 2.03. Letters of Credit 37 2.04. Swing Line Loans 46 2.05. Prepayments 49 2.06. Termination or Reduction of Commitments; Certain Mandatory Prepayments 50 2.07. Repayment of Loans 51 2.08. Interest 52 2.09. Fees 52 2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 53 2.11. Evidence of Debt 54 2.12. Payments Generally; Administrative Agent’s Clawback 54 2.13. Sharing of Payments by Lenders 56 2.14. Increase in Commitments 57 2.15. Collateral Security 58 2.16. Designated Borrowers 59 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 60 3.01. Taxes 60 3.02. Illegality 64 DB1/64034345.11 TABLE OF CONTENTS (continued) 3.03. Inability to Determine Rates 64 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans 65 3.05. Compensation for Losses 67 3.06. Mitigation Obligations; Replacement of Lenders 67 3.07. Survival 68 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 68 4.01. Conditions of Initial Credit Extension 68 4.02. Conditions to all Credit Extensions 71 ARTICLE V. REPRESENTATIONS AND WARRANTIES 71 5.01. Existence, Qualification and Power 71 5.02. Authorization; No Contravention 72 5.03. Governmental Authorization; Other Consents 72 5.04. Binding Effect 72 5.05. Financial Statements; No Material Adverse Effect; No Internal Control Event 72 5.06. Litigation 73 5.07. No Default 73 5.08. Ownership of Property; Liens 73 5.09. Environmental Compliance 74 5.10. Insurance 74 5.11. Taxes 74 5.12. ERISA Compliance 74 5.13. Subsidiaries; Equity Interests 75 5.14. Margin Regulations; Investment Company Act 75 5.15. Disclosure 75 5.16. Compliance with Laws 75 5.17. Taxpayer Identification Number; Other Identifying Information 76 5.18. Intellectual Property; Licenses, Etc 76 5.19. Perfection of Security Interest 76 5.20. Properties 76 5.21. Solvency 76 DB1/64034345.11 TABLE OF CONTENTS (continued) 5.22. Bank Accounts 76 5.23. Obligations as Senior Debt 77 5.24. Use of Proceeds 77 5.25. Representations as to Foreign Loan Parties 77 ARTICLE VI. AFFIRMATIVE COVENANTS 78 6.01. Financial Statements 78 6.02. Certificates; Other Information 79 6.03. Notices 81 6.04. Payment of Obligations 81 6.05. Preservation of Existence, Etc 81 6.06. Maintenance of Properties 82 6.07. Maintenance of Insurance 82 6.08. Compliance with Laws, Organizational Documents and Contractual Obligations 82 6.09. Books and Records 82 6.10. Inspection Rights 82 6.11. Use of Proceeds 83 6.12. Additional Guarantors and Pledgors 83 6.13. Mortgages 84 6.14. Approvals and Authorizations 85 ARTICLE VII. NEGATIVE COVENANTS 85 7.01. Liens 85 7.02. Investments 86 7.03. Indebtedness 87 7.04. Fundamental Changes 88 7.05. Dispositions 89 7.06. Restricted Payments 90 7.07. Change in Nature of Business 91 7.08. Transactions with Affiliates 91 7.09. Burdensome Agreements 91 7.10. Use of Proceeds 91 DB1/64034345.11 TABLE OF CONTENTS (continued) Page 7.11. Financial Covenants 91 7.12. Modifications of Certain Documents; Designation of Senior Debt 91 7.13. Sale-Leaseback Transactions 91 7.14. Capital Expenditures 92 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 92 8.01. Events of Default 92 8.02. Remedies Upon Event of Default 94 8.03. Application of Funds 95 ARTICLE IX. ADMINISTRATIVE AGENT 96 9.01. Appointment and Authority 96 9.02. Rights as a Lender 96 9.03. Exculpatory Provisions 96 9.04. Reliance by Administrative Agent 97 9.05. Delegation of Duties 97 9.06. Resignation of Administrative Agent 97 9.07. Non-Reliance on Administrative Agent and Other Lenders 98 9.08. No Other Duties, Etc 99 9.09. Administrative Agent May File Proofs of Claim 99 9.10. Collateral and Guaranty Matters 99 ARTICLE X. MISCELLANEOUS 100 10.01. Amendments, Etc 100 10.02. Notices; Effectiveness; Electronic Communication 101 10.03. No Waiver; Cumulative Remedies; Enforcement 103 10.04. Expenses; Indemnity; Damage Waiver 104 10.05. Payments Set Aside 106 10.06. Successors and Assigns 106 10.07. Treatment of Certain Information; Confidentiality 111 10.08. Right of Setoff 112 10.09. Interest Rate Limitation 112 10.10. Counterparts; Integration; Effectiveness 112 10.11. Survival of Representations and Warranties 113 DB1/64034345.11 TABLE OF CONTENTS (continued) Page 10.12. Severability 113 10.13. Replacement of Lenders 113 10.14. Governing Law; Jurisdiction; Etc 114 10.15. Waiver of Jury Trial 115 10.16. No Advisory or Fiduciary Responsibility 115 10.17. USA PATRIOT Act 116 10.18. Time of the Essence 116 10.19. Electronic Execution of Assignments and Certain Other Documents 116 10.20. Judgment Currency 116 10.21. Transitional Arrangements 117 DB1/64034345.11 SCHEDULES 1.01Mandatory Cost Formulae 2.01Commitments and Applicable Percentages 5.05Material Indebtedness and Other Liabilities at September 30, 2009 5.06Litigation 5.09Environmental Matters 5.13Subsidiaries; Other Equity Investments 5.17Identification Numbers for Designated Borrowers that are Foreign Subsidiaries 5.18Intellectual Property Matters 5.20Fee and Leasehold Real Property Assets 5.22Bank Accounts 6.13Material Leasehold Real Estate Assets 7.01Existing Liens 7.03Existing Indebtedness 7.05Permitted Exclusive Licenses of IP Rights 7.09Burdensome Agreements 10.02Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of ACommitted Loan Notice BSwing Line Loan Notice CNote DCompliance Certificate EAssignment and Assumption FDesignated Borrower Request and Assumption Agreement GDesignated Borrower Notice DB1/64034345.11 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is dated as of December 31, 2009, among COLUMBUS MCKINNON CORPORATION, a New York corporation (the “Company”), certain Subsidiaries of the Company party hereto pursuant to Section 2.16 (each a “Designated Borrower” and, together with the “Company”, the “Borrowers” and, each a “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A.,as Administrative Agent, Swing Line Lender and L/C Issuer. WHEREAS, the Company has previously entered into that certain Credit Agreement dated as of March 31, 1998 (as amended, the “Original Credit Agreement”), among the Company, the lenders named therein, and Fleet National Bank, as Agent; WHEREAS, the Company, Larco Industrial Services Ltd, a business corporation organized under the laws of the Province of Ontario, Columbus McKinnon Limited, a business corporation organized under the laws of Canada, the Guarantors named therein, the lenders from time to time party thereto, Fleet Capital Corporation, as Administrative Agent, Fleet National Bank, as L/C Issuer and Fleet Securities, Inc., as Arranger have previously entered into that certain Amended and Restated Credit and Security Agreement, dated as of November 21, 2002 (as amended, the “First Amended and Restated Credit Agreement”), which First Amended and Restated Credit Agreement amended and restated the Original Credit Agreement; WHEREAS, pursuant to a certain Assignment and Acceptance, dated November 21, 2002, among the Company, the lenders party to the Original Credit Agreement, the Administrative Agent under the First Amended and Restated Credit Agreement and the lenders party to the First Amended and Restated Credit Agreement, (i) the lenders under the Original Credit Agreement assigned to the lenders under the First Amended and Restated Credit Agreement the outstanding loans and other obligations under the Original Credit Agreement and (ii) the Agent under the Original Credit Agreement assigned to the Administrative Agent under the First Amended and Restated Credit Agreement all of its liens, security interests, and collateral security under the Original Credit Agreement; WHEREAS, the Company, Larco Industrial Services Ltd, a business corporation organized under the laws of the Province of Ontario, Columbus McKinnon Limited, a business corporation organized under the laws of Canada, the Guarantors named therein, the lenders from time to time party thereto, Fleet Capital Corporation, as Administrative Agent, Fleet National Bank, as L/C Issuer and Fleet Securities, Inc., as Arranger have previously entered into that certain Second Amended and Restated Credit and Security Agreement, dated as of January 2, 2004 (as amended, the “Second Amended and Restated Credit Agreement”), which Second Amended and Restated Credit Agreement amended and restated the First Amended and Restated Credit Agreement; WHEREAS, the Company, the Guarantors named therein, the lenders from time to time party thereto, the Administrative Agent (as assignee of Fleet Capital Corporation), the L/C Issuer S-1 (as successor by merger to Fleet National Bank) and Banc of America Securities LLC, as sole lead arranger and sole book manager have previously entered into that certain Third Amended and Restated Credit Agreement, dated as of March 16, 2006 (as amended, the “Third Amended and Restated Credit Agreement”), which Third Amended and Restated Credit Agreement amended and restated the Second Amended and Restated Credit Agreement; WHEREAS, pursuant to a certain Assignment and Assumption Agreement, dated March 16, 2006, among the Company, the lenders party to the Second Amended and Restated Credit Agreement, the Administrative Agent and Bank of America, N.A., as lender, the lenders under the Second Amended and Restated Credit Agreement assigned to Bank of America, N.A. the outstanding loans and other obligations under the Second Amended and Restated Credit Agreement and Bank of America, N.A. made a subsequent assignment of the commitments under the Third Amended and Restated Credit Agreement to the lenders party to the Third Amended and Restated Credit Agreement; and WHEREAS, it is the intention and desire of the parties that the loans and other obligations under the Third Amended and Restated Credit Agreement be amended and restated as set forth herein such that the obligations of the Loan Parties (as defined therein) and the rights, liens, security interests, and collateral security of the Administrative Agent and the Lenders thereunder shall hereafter be evidenced by this Agreement and the other Loan Documents. NOW, THEREFORE, the parties agree that, effective as of the Closing Date (as defined below), the Third Amended and Restated Credit Agreement shall be amended and restated as set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01.Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means, with respect to any currency, the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 10.02 with respect to such currency, or such other address or account with respect to such currency as the Administrative Agent may from time to time notify to the Company and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. S-2 “Aggregate Commitments” means the Commitments of all the Lenders. “Agreement” means this
